Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The IDS filed 12/30/2019, 3/4/2020, 4/20/2020, 7/1/2020, 12/19/2020 and 2/16/2021 have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 combined with claim 18, and 29 combined with claim 36 of U.S. Patent No. 7,991,910. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the features of method and system that obtain a query Internet Protocol (IP) address associated with the DNS query at the first DNS server; obtain a location-based identifier associated with the query IP address; determine a destination identifier associated with the DNS query, wherein the destination identifier is determined based on the location-based identifier; . 
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 (combined with claim 26), and 30 (combined with claim 26) of U.S. Patent No. 8,234,403. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the features of method and system that obtain a query Internet Protocol (IP) address associated with the DNS query at the first DNS server; obtain a location-based identifier associated with the query IP address; determine a destination identifier associated with the DNS query, wherein the destination identifier is determined based on the location-based identifier; and select a network point of presence associated with the CDN service provider based on the destination identifier. The difference is that the current claims are broader because they do not recite specific features cited in the patent. One would be motivated to broaden the claims so seek broader patent protection. 
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 22 of U.S. Patent No. 8,423,667. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the features of method and system that obtain a query Internet Protocol (IP) address associated with the DNS query at the first DNS server; obtain a location-based identifier associated with the query IP address; determine a destination identifier associated with the DNS query, wherein the destination identifier is determined based on the location-based identifier; and select a network point of presence associated with the CDN service provider based on the destination identifier. The difference is that the current claims are broader because they do not recite specific features cited in the patent. One would be motivated to broaden the claims so seek broader patent protection. 
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 (combined with claim 7), and 10 (combined with claim 20) of U.S. Patent No. 9,021,127. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the features of method and system that obtain a query Internet Protocol (IP) address associated with the DNS query at the first DNS server; obtain a location-based identifier associated with the query IP address; determine a destination identifier associated with the DNS query, wherein the destination identifier is determined based on the location-based identifier; and select a network point of presence associated with the CDN service provider based on the destination identifier. The difference is that the current claims are broader because they do not recite specific features cited in the patent. One would be motivated to broaden the claims so seek broader patent protection. 
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 (combined with claim 3), and 8 (combined with claim 10) of U.S. Patent No. 10,523,783. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the features of method and system that obtain a query Internet Protocol (IP) address associated with the DNS query at the first DNS server; obtain a location-based identifier associated with the query IP address; determine a destination identifier associated with the DNS query, wherein the destination identifier is determined based on the location-based identifier; and select a network point of presence associated with the CDN service provider based on the destination identifier. The difference is that the current claims are broader because they do not recite specific features cited in the patent. One would be motivated to broaden the claims so seek broader patent protection. 
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 (combined with claim 6), and 10 (combined with claim 15) of U.S. Patent No. 10,742,550. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite the features of method and system that obtain a query Internet Protocol (IP) address associated with the DNS query at the first DNS server; obtain a location-based identifier associated with the query IP address; determine a destination identifier associated with the DNS query, wherein the destination identifier is determined based on the location-based identifier; and select a network point of presence associated with the CDN service provider based on the destination identifier. The difference is that the current claims are broader because they do not recite specific features cited in the patent. One would be motivated to broaden the claims so seek broader patent protection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443